Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 7/7/2022 with a priority date of 12/31/2019.
The amendments to claims 1-5, 7-15 and 17-22 have been entered, claims 6 and 16 are cancelled, and claim 23 have been added
Claims 1-5, 7-15 and 17-23 are currently pending and have been examined.
Claims 1-5, 7-15 and 17-23 are rejected under 35 USC 101.
Claims 1-5, 7-15 and 17-23 overcome the art of record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Claims 1-5, 7-11, and 21-23 are a method and claims 11-15 and 17-19 are a system and claim 20 is a server CRM. Thus, each independent claim, on its face, is direct to one of the statutory categories of 35 U.S.C. §101. However, claims 1-5, 7-15 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A:
Prong 1: The claims are directed to the abstract concepts of receiving a target request corresponding to a metric associated with an advertising campaign, identifying content from a first merchant and content from a second merchant, determining a global pacing multiplier via a series of step the describe a mathematical formula, performing lag correction, receiving a first bid amount and second bid amount that are based on the global pacing multiplier corresponding to a second price auction, determining a highest bid then providing either the first or second content based on the highest bid. Dependent claims include additional abstract concepts of determining a lower bid, excluding lower bids, the other merchants bids are not known by a merchant, metrics, time metrics, budget metrics, pacing values, a control processes, a proportional integral derivative control process, a fluctuation factor and a value of a lag.  These concept falls under Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Further, the claims explicitly describe an equation that calculated the global pacing multiplier: “determining whether a current rate of the global pacing multiplier is less than a desired rate of the global pacing multiplier, in response to the current rate being less than the desired rate, setting the global pacing multiplier to a first new value based on a product of the global pacing multiplier and a sum of a first value and a constant scale factor, and in response to the current rate being greater than the desired rate, setting the global pacing multiplier to a second new value based on the product of the global pacing multiplier and a difference of the first value and the constant scale factor;”  Dependent claims also describe mathematical equations and relationships, such as inversely proportional, product of multiplication and summing, and the support in specification relies almost entirely on equations shown in Figure 9 and 12-14.  These concept falls under Mathematical Concepts mathematical relationships, mathematical formulas or equations and mathematical calculations. 
Prong 2: This judicial exception is not integrated into a practical application because the claims merely recite processors, memory, and/or a CRM that identify, receive, determine, perform and provide, as such the use of a computers and networks are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). 
The ordered combination offers that the campaign is associated with augmented reality content generators, which is any technology for rendering advertising the includes real world images or videos, as such the claim offer nothing more than employing computer devices and computer functions over a network, even with these additional elements, that limit the use of the idea to computers, the claims does no amount to a practical application similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to a computer is an algorithm with steps for pacing the display of advertising content.
Keeping in mind that general linking considerations overlap with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). Examiner also finds that the recitation of augmented reality amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), and a carousal interface in dependent claims, amounts to adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). For instance, a data gathering step that is limited to a  data source (online advertising) or a type of display (carousal) are considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).
Step 2B: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processor and memory amount to no more than mere instructions to apply the exception using a generic computer component. 
Further even the ordered combination of limitations that recite augmented reality and that results are an carousal interface merely offer a combination that is generally linking along with insignificant extra solution activity. Examiner identifies the claimed concepts set forth in Prong 1, and concludes that the additional elements set forth above in Prong 2 fail to provide meaningful limitation because the additional elements merely limit the concept to pacing content on computerized devices and networks. 
Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016), provides an examples of claims that also used technology as a tool. In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements limit the use of the abstract idea, the court have explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204. Similarly, the additional elements, set forth in Prong 2, the claim a technological environment where advertising is selected and displayed on computer and networks.
Examiner provides the following evidence regarding carousel interfaces in dependent claims:
Al-Sharykh 2010/0332565: See, “The enhanced multimedia options may utilize a drop-down menu, a pull-out drawer, a sequence of buttons and/or icons, a carousel of buttons and/or icons and/or any other user interface elements for displaying and selecting options as known to one skilled in the art.” [0092].
Sherwood 2016/0048485: See, “The graphic icons may be displayed as a flat list of icons, a rotating carousel of icons, a rectangular arrangement of icons and/or any other arrangement known to one having ordinary skill in the art. The present invention is not limited to a specific arrangement or a specific presentation of the graphic icons.” [0136].
Lerner 2018/0067641: See, “In certain applications, pages or tiles are often arranged into strips, otherwise known as media sequences or carousels (such as carousels 105a-f), from left to right, on which simple interfaces or gestures are used to move through the pages from horizontally, from left to right or right to left. Each carousel 105a-f may represent an event, show, chapter, article, episode, story, etc.” [0030].

Reason for Overcoming the Art of Record
The art of record discloses a multiple ways to calculated a value that controls pacing by increases or decreases bids, such as Peterson, Chen, Jalali and Els. Each of these examples varies in complexity with Peterson being the most basic, and the most similar to the applicant’s calculation because Peterson is simply using a constant adjustment factor. The applicant’s specification at [0146] recognizes a constant scale factor causes oscillations so the applicant’s adds a lag correction and fluctuation factor. In contrast, Chen, Jalali and Els disclose pacing control values that account for fluctuations and/or lag by incorporating estimates and predictions directly in to the formulas and models without the need for the claimed mathematical operations and constant scaling factor. The best example of how the art of record operates is Els, which calculates a pacing threshold value based on a delivery plan, which is automatically and dynamically adjusted by the auto-tuning PID controller using Kalman-Filtered data. Els discloses model with tuning constant, but one cannot reasonably map the complex model in Els to the simple mathematical operations that are claimed.
The claims also require identifying a first augmented content generator (i.e. advertisement), and a second augmented content generator, receiving bids for each form different merchants for a second price auction where the bids are based on the global pacing multiplier, determining the highest bid, and providing the first or second augmented reality content generator. These steps merely describe an auction environment, but Peterson, Chen, and Els do not disclose performing these additional steps and Jalali discloses an auction environment, receiving requests for bids, determining bids and placing bids without explicitly selecting the highest bid or placing the advertisement. Further, the claimed augmented reality content generator is interpreted as advertising pertaining to the real world, such as an advertisement that includes an image depicting a real world place. The art of record disclosing pacing and auction schemes for any advertisements without requiring that the advertisement is augmenting something taken directly from the real world.  
The art of record did not disclose a reasonable combination of reference that disclosed the relationships between variables in the claimed mathematical operations, details of a second price auction, and the type of advertisements.

Prior Art
Bhalgat et al. U.S. 2016/0292714: discloses receiving campaign, determining a pacing modifiers and selecting between merchants based on the highest bid.
Karlsson et al. U.S. 2017/0316445: discloses price control signal that is a function of pacing error and ROI error, and a second price auction.
Ahmed et al. U.S. 2018/0143748: discloses augmented reality, as well as merchant advertising selected via and auction, and several examples of augmenting reality as it is described in the current specification, including sponsored modifiers. 
Li et al. U.S. 2018/0005314: discloses the type of auction typically used in RTB for advertising, which includes sealed and second price auctions. 
Flatt et al. U.S. 2012/0272265 A1: discloses a pacing scaling factor, which is more like a pacing multiplier then a constant scale factor being using to adjust a pacing multiplier to smooth out and reduce fluctuations.
Updated search on the claimed equation:
Peterson et al. U.S. 2014/0337143 A1: At [0031] Peterson discloses determining the current spend percentage by dividing the target spend by the actual spend then comparing the spend percentage to a desired percentage of 1 or 100%. In [0032] Peterson disclose if the spend percentage is less than 100 percent then increase the bid amount. Conversely if the spend percentage is greater than 100 percent then decrease the bid amount. Paragraph [0033] discloses simply using reciprocal of the spend percentage as the contract-specific bid modifier. Paragraph [0034] discloses an equation that uses an adjustment factor (AF) that is constant value that smooths changes in the actual spend. Combining [0030-0035] results in if TS/AS>1 then current rate is less than desired then the CSGM is greater than 1 so the bid is increased, and if TS/AS<1 then the current rate is greater than desired then the CSGM is less than 1 so bid is decreased. Peterson is determining whether the current spend percentage is less than or greater than a desired rate and calculating a contract-specific bid modifier (CSBM), which has the same effect on pacing as the applicant’s global pacing modifier, and the adjustment factor (AF) is similar to the claimed constant scale factor. Even so Peterson is not arriving at this result via the same variables and mathematical operation as those claimed. Further, Peterson is not arriving at new CSBM based on multiplying current CSBM by a sum or a difference.
Chen al. U.S. 2020/0175448 A1: discloses a functions used to calculate pacing score as the previous value of pacing score multiplied by an exponential function, with the exponent in the exponential function calculated based on a ratio of actual utilization to expected utilization . If actual utilization is higher than expected utilization (i.e., if spending of the job's budget is ahead of pacing plan), the value of the exponent is less than 1, and pacing score is “throttled” compared to the previous value of pacing score. If actual utilization is lower than expected utilization (i.e., if spending of the job's budget is behind pacing plan), the value of the exponent is greater than 1, and pacing score is “boosted” compared to the previous value of pacing score. Pacing score further includes a lower bound of 0 (due to properties of the exponential function) and an upper bound of 1+ a maximum allowed lift for pacing score. See, [0053]. Chen is arriving at new pacing score based on the product of current pacing score and the value of an EXP function. In Chen the EXP function is based on actual budget spent divided by expected budget where value of the exponent is less than 1 if pacing is ahead or greater than 1 if pacing is behind. In Chen the EXP does not require determining current rate is less than a desired rate, and Chen is not performing two different mathematical operations in response to the current rate being less than or greater than the desired rate. Chen calculates a product of current pacing score and the EXP function of the difference between a first value of 1 and a ratio of actual to expected utilization. Further, the ratio varies over time periods based on utilization and the claims require using constant scale factor then applying a fluctuation factor.
Jalali et al. U.S. 2015/0134462 A1: discloses a bid multiplier that reflects a target pacing rate associated with the designated time period. At [0084] Jalali disclose equations calculated a pacing rate at time (t), which is fed in to equation at [0139] to calculate a bid price multiplier where the equation results in a value less then or greater than one. The equation uses a bid price cap, estimated average bid and a pacing rate upper range. Jalali also discloses using smoothing to adjust the estimates in the equation at [0084]. Jalali also discloses determining if the target pacing rate is below or above a critical pacing range, which results in bid quality multiplier that decreases bids to increase revenue or bid price multiplier to insure pacing is met at the expense of revenue. See Figure 5 and [0121-0125]. Jalali discloses receiving requests for advertising, a second price auction, multiple budget pacing schemes, calculating a delivery schedule and pacing values that meet a target rate and/or improve revenue. Even so, the equations do not clearly map to the mathematical operations that are claimed. At [0084] Jalali discloses an equation where the pacing rate is based on target budget for time (t) divided by budget spend for (t-1) and the product of predictions for a request ratio and a win ratio at (t).
Els et al. U.S. 2016/0042407 A1: discloses a proportional-integral-differential (PID) control process for dynamically controlling pacing threshold values. The PID controller output the value of the smoothed relative error and computes a specific set of tuning parameters that best meet the desired behavior. The dynamic pacing system affects the number of bids won (impressions purchased) by adjusting a bidding pace over time, by dynamically adjusting one or more factors or thresholds for (a) identifying which bid requests to bid on and/or (b) determining a bid price for each such identified bid request, which has the effect of increasing purchasing aggressiveness, and thus the number of impressions won, by offering higher bid prices; or alternatively decreasing purchasing aggressiveness, and thus the number of impressions won, by offering lower bid prices. Els also discloses calculating a target number of bids won/impressions served for each one minute segment based on a target number of bids won/impressions served Els also discloses lag correction at [0082-0097] and the use of tuning constants at [0069-0081]. In Els the tuning parameters are similar to the claimed “constant scale factor” and the process in Els discloses a smoothing process to correct for fluctuation that suggest the fluctuation factor in dependent claims 21 and 22, but there are not equation and variables that map to the variable and mathematical operations that are claimed.
Xu et al. U.S. 2016/0180373 A1: discloses budget pacing equations that include constant values for some parameters used in a layered pacing model. [0034]. When adjustment to tuning parameters that art too larger the cscillations are dampened by tempering adjustments, or reducing a controller gain to gradually converge. [0103]. The equations and parameters in Xu are the same as shown applicant’s Figure 9 for a PID controller, but tempering adjustments of PID controller does not provide enough detail to disclose a greater than or less than determination that uses products, sums, difference and a constant scaling factor. The variables are best illustrated in FIGS. 3-7, 9, and 10 including variables y(t), r(t), and e(t) and any of the constant parameters K.sub.p, K.sub.i, and K.sub.d used as gain for a PID controller.

Response to Arguments
Arguments under 35 USC 103 are moot.
Arguments under 35 USC 101: Improvements to an auction by increasing or lowering bids to control pacing is at best an improvement to a business process, which has no effect on the underlying technology and does not improve technology. An improvement in the abstract idea itself (e.g. a recited fundamental economic concept or mathematical equation) is not an improvement in technology, and simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
Further, providing an augmented reality experience equates to providing advertising on media content. The calculations for bids and its effect on pacing are activating the delivering of an advertisement, and the claimed “augmented reality content generator” is nothing more than a label for any hardware or software that performs the function of combining advertising with media, such as images, videos and webpages pertaining to the real world. The carousel interface is mention only one time at [0225] as an example of an interface type for displaying advertising (i.e. result of the abstract business process). The PID control process is an abstract process using a closed loop mechanism providing feedback that is rooted in mathematical equations dating back to the 17th century. Describing something an augment reality, as well as the recitation of a processor, PID and carousel interface fail to provide meaningful limitations on an abstract invention that describes mathematical relationships for pacing advertising by adjusting bids.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688